Citation Nr: 1403222	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-23 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for ulcerative colitis.  

5.  Entitlement to service connection for rectal cancer.  

6.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

7.  Entitlement to a compensable evaluation for prostate cancer.  

8.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

9.  Entitlement to an effective date prior to August 13, 1985 for a grant of entitlement to service connection for a neurogenic bladder.  

10.  Entitlement to an effective date prior to May 29, 2009 for a grant of entitlement to service connection for erectile dysfunction.  

11.  Entitlement to an earlier effective date earlier than May 29, 2009 for special monthly compensation based on the loss of use of a creative organ.

12.  Entitlement to specially adapted housing.  

13.  Entitlement to a special home adaptation grant.  

14.  Entitlement to an automobile and adaptive equipment or adaptive equipment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in September 2008 and March and November 2009.  

After reviewing the record, the Board finds that further development of the record is necessary prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The appeal is remanded for the following actions:

In December 2013, the Veteran requested a video conference with a Veterans Law Judge from the Board.  To date, that video conference has not been scheduled.  

The AMC must schedule the Veteran for a video conference.  Following the video conference, and if otherwise in order, the case must be returned to the Board for further appellate action.  

If the Veteran does not report for a scheduled video conference, a copy of the notice informing him of the date, time, and location of that conference must be associated with the claims folder.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


